NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT

LERON HAGINS,                                )
a/k/a LERON C. HAGINS, JR.,                  )
                                             )
             Appellant,                      )
                                             )
v.                                           )       Case No. 2D13-5371
                                             )
STATE OF FLORIDA,                            )
                                             )
             Appellee.                       )
                                             )

Opinion filed March 30, 2016.

Appeal from the Circuit Court for Sarasota
County; Charles E. Roberts, Judge.

Howard L. Dimmig, II, Public Defender, and
Simone A. Lennon, Special Assistant Public
Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Cerese Crawford Taylor,
Assistant Attorney General, Tampa, for
Appellee.


VILLANTI, Chief Judge.


             Affirmed. See Williams v. State, 41 Fla. L. Weekly S73 (Fla. Mar. 3,

2016).


WALLACE and SALARIO, JJ., Concur.